Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00162-CR

                                    Manuel Balderas GONZALEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR6806
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 6, 2015

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal and for expedited issuance of the mandate.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a). We order the

clerk of this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).

                                                    PER CURIAM

Do not publish